Name: Commission Regulation (EEC) No 850/80 of 31 March 1980 amending Regulation (EEC) No 2264/69 on applications for reimbursement of aid granted by Member States to organizations of fruit and vegetable producers
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4. 80 Official Journal of the European Communities No L 92/5 COMMISSION REGULATION (EEC) No 850/80 of 31 March 1980 amending Regulation (EEC) No 2264/69 on applications for reimbursement of aid granted by Member States to organizations of fruit and vegetable producers Whereas it is therefore necessary to adapt the applica ­ tion forms set out in Commission Regulation (EEC) No 2264/69 (5) to the amended provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Fund Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 766/78 (2), Having regard to Council Regulation (EEC) No 449/69 of 11 March 1969 on the reimbursement of aid granted by Member States to organizations of fruit and vegetable producers (3 ), and in particular Article 7 (3) thereof, Whereas Council Regulation (EEC) No 11 54/78 (4) introduced a system of supplementary aid for organiza ­ tions of fruit and vegetable producers ; HAS ADOPTED THIS REGULATION : Sole Article Annexes I and II to Regulation (EEC) No 2264/69 are replaced by Annexes I and II hereto. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972, p. 1 . I2 ) OJ No L 204, 28 . 7 . 1978 , p. 12 . ( J ) OJ No L 61 , 12. 3 . 1969, p. 2. (4 ) OJ No L 144, 31 . 5 . 1978 , p. 5 . (5 ) OJ No L 287, 15 . 11 . 1969, p. 3 . No L 92/6 Official Journal of the European Communities 9 . 4 . 80 ANNEX I A. APPLICATION FOR REIMBURSEMENT IN ACCORDANCE WITH ARTICLE 36 (2) OF REGULATION (EEC) No 1035/72 Member State Serial No Producer organization Amount of aid granted in accordance with Article 14 ( 1 ) or ( la) of Regulation (EEC) No 1035/72 Aid relating to the first year following the date of establishment Aid relating to the second year following the date of establishment Aid relating to the third year following the date of establishment Aid relating to the fourth year following the date of establishment (') Aid relating to the fifth year following the date of establishment (') Total Amount to be reimbursed (') To be used only for producers organizations receiving aid for five years in accordance with Article 14 ( la ) of Regulation (EEC) No 1035/72. 9. 4. 80 Official Journal of the European Communities No L 92/7 B. SUMMARY OF AID GRANTED TO PRODUCER ORGANIZATIONS IN ACCORDANCE WITH ARTICLE 14 ( 1 ) OF REGULATION (EEC) No 1035/72 Serial No (') Producer organization Date of establishment in accordance with Article 2 ( 1 ) of Regulation (EEC) No 449/69 Number of members in accordance with Article 3 of Regulation (EEC) No 449/69 Amount of aid Date when the aid was granted Aid granted for the year following the date on which the producer organization was esta ­ blished B.1 . Calculation of the average value of output marketed Products ( 2 ) Output marketed in accordance with Article 5 of Regulation (EEC) No 449/69 Producer prices in accordance with Article 6 of Regulation (EEC) No 449/69 Average value in accordance with Article 4 of Regulation (EEC) No 449/6919 . . 19 .. 19 .. Average over three years 19 . . 19 .. 19 . . Average over three years Total II (') Consecutive numbering. ( 2 ) In this summary product is understood as all varieties of a single product : e.g. apples, pears . . No L 92/8 Official Journal of the European Communities 9 . 4 . 80 B.2. Calculation of aid Average value of output marketed in accordance with Article 4 of Regulation (EEC) No 449/69 Maximum aid calculated according to the average value of output marketed Amount of actual formation and administrative costs in accordance with Article 1 ( 1 ) of Regulation (EEC) No 2ll8/78 (') Amount of aid granted in accordance with Article 14 ( 1 ) of ( la ) of Regulation (EEC) No 1035/72 Remarks (a) (b) (c) (d) (e) (0 is) (h) Total It is confirmed that :  the abovementioned organization offers an adequate guarantee with regard to the duration and the effectiveness of its activity,  the average value of the output marketed is calculated in accordance witji Regulation (EEC) No 449/69,  the amount of the formation and administrative costs referred to in Article 14 ( la) of Regulation (EEC) No 1035/72 has been approved by the competent authorities in the Member State ('). Official stamp and signature of the competent authority (') To be used only for chose producer organizations receiving aid for five years in accordance with Article 14 ( la ) of Regulation (EEC) No 1035/72 . 9 . 4. 80 Official Journal of the European Communities No L 92/9 ANNEX II Information provided by Member States relating to producer organizations in accordance with Article 13 of Regulation (EEC) No 1035/72 Member State  Serial No (')  Producer organization (name and address)  It is confirmed that the date of establishment, in accordance with Article 2 ( 1 ) of Regulation (EEC) No 449/69, is the following 1 . By what means is stabilization of prices ensured at the production stage in order to balance supply and demand ? 2. What are the technical facilities available to producers for packaging and marketing products ? 3 . How is the obligation imposed on the member producers to supply their total output to the producer organization provided for in the rules and applied in practice ? 4 . Where appropriate : what are the quantities which member producers themselves are authorized by the producer organization to market ? 5 . Are there any production rules applied by the producer organization ? 6 . Are there any marketing rules applied by the producer organization ? 7. Where rules have been adapted to correspond to Community objectives, what formal and actual changes have taken place compared with the previous situation ? 8 . Where existing organizations have merged, did the organizations concerned meet the conditions laid down in Article 13 of Regulation (EEC) No 1035/72 before they merged ? 9 . Where organizations have been adapted or have merged, had the former organizations already received financial compensation under Article 18 or launching aid in accordance with Article 14 ( 1 ) of Regulation (EEC) No 1035/72 ? (') Consecutive numbering.